[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.  See Opinion and Judgment Entry. [CACIOPPO — 9TH] (CHRISTLEY) (O'NEILL)
(Cacioppo, J., Ret., Ninth Appellate District, sitting by assignment)
 CIVIL:
To maintain a taxpayer action under R.C. 733.59, the taxpayer's aim must be to enforce a public right, regardless of any personal or private motive or advantage.  Because appellant's motives are solely private, she does not have standing to bring a taxpayer suit under R.C. 733.59